Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on August 3, 2022.

	
	 
Status of Claims

Claim 1 has been amended.
Claims 1 and 4-6 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1 and 4-6 are drawn to a system (i.e., a machine/manufacture). As such, claims 1-6 are drawn to one of the statutory categories of invention (Step 1: YES).


Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 recites/describes the following steps:
receive promotion data; 
generate a first set of coupon data based upon the promotion data; 

These steps, under its broadest reasonable interpretation, describe or set-forth offering coupons for medically tailored meals, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.



As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“server”
“promotion analysis server”
Retail store system comprising a store controller”
“terminals”
“a processor”
“an automated clearing house ("ACH") network”
“a storage device commutatively coupled to the process[or]”
“storage device having logic stored thereon” 
“an application programming interface (API)”
“store controller”
“point of sale terminals”
“transmit[ting] generated coupon data to a retail server, wherein the generated coupon data comprises approved products list data and medically tailored meals data and MTM” [Claim 1]
wherein the retail server is coupled to a plurality of retail terminals configured to process purchases of products subject to a promotion
a server system comprising an approved product list server communicatively coupled to a promotion analysis server, the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network; wherein the approved product list server and the promotion analysis server are each coupled with a database configured to store user data; the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system; the server system configured to communicate with a retail store system comprising a store controller and the plurality of retail terminals; 
wherein the retail terminals comprise a point of sale system that process items provided for purchase by a consumer; the store controller configured to communicate with each of the retail terminals and manage at least one external communication
“wherein the retail store system utilizes a user card comprising an identifier to determine relevant products for the consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage”
“wherein both credit and debit transactions take place over the ACH network accessed by the server system”

The requirement to execute the claimed steps/functions “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “storage device having logic stored thereon” and “store controller” and “point of sale terminals” and “an application programming interface (API)”  is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmit[ting] generated coupon data to a retail server, wherein the generated coupon data comprises approved products list data and medically tailored meals data and MTM” and “wherein the retail server is coupled to a plurality of retail terminals configured to process purchases of products subject to a promotion” and “a server system comprising an approved product list server communicatively coupled to a promotion analysis server, the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network; wherein the approved product list server and the promotion analysis server are each coupled with a database configured to store user data; the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system; the server system configured to communicate with a retail store system comprising a store controller and the plurality of retail terminals” and “wherein the retail terminals comprise a point of sale system that process items provided for purchase by a consumer; the store controller configured to communicate with each of the retail terminals and manage at least one external communication” and “wherein the retail store system utilizes a user card comprising an identifier to determine relevant products for the consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage” and  “wherein both credit and debit transactions take place over the ACH network accessed by the server system”  simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because coupon data comprising approved products is insignificant data gathering required in any implementation of the abstract idea of targeted coupons. Matching information and transmitting generated coupon data is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 4-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).
Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “storage device having logic stored thereon” and “store controller” and “point of sale terminals” and “an application programming interface (API)”  is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “server” and “promotion analysis server” and “retail store system comprising a store controller” and “terminals” and “a processor” and “a storage device commutatively coupled to the processor” and “storage device having logic stored thereon” and “store controller” and “point of sale terminals” and “an application programming interface (API)”    serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “transmit[ting] generated coupon data to a retail server, wherein the generated coupon data comprises approved products list data and medically tailored meals data and MTM” and “wherein the retail server is coupled to a plurality of retail terminals configured to process purchases of products subject to a promotion” and “a server system comprising an approved product list server communicatively coupled to a promotion analysis server, the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network; wherein the approved product list server and the promotion analysis server are each coupled with a database configured to store user data; the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system; the server system configured to communicate with a retail store system comprising a store controller and the plurality of retail terminals” and “wherein the retail terminals comprise a point of sale system that process items provided for purchase by a consumer; the store controller configured to communicate with each of the retail terminals and manage at least one external communication” and “wherein the retail store system utilizes a user card comprising an identifier to determine relevant products for the consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated March 25, 2022 After Final Office Action of January 25, 2022 wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage” and  “wherein both credit and debit transactions take place over the ACH network accessed by the server system” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of providing incentives [coupons] to encourage desired behavior ([0004] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 4-6 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
		
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordstrand et al.(2014/0229256).

Claim 1
Nordstrand et al. discloses a promotions system server configured to increase customer purchases:
a processor; a storage device coupled to the processor, the storage device having logic stored thereon to (Nordstrand [0052]):
receive promotion data from an application programming interface (API); generate a first set of coupon data based upon the promotion data (Nordstrand [0014][Claim 1]); see at least “The server system 100 is shown consisting of an approved product list (or "APL") server 110 and a promotion analysis server 120, each of which may take the form of one or more computer systems.” And [Claim 1] “at the retail store system, receiving over a network interface a first complete list of approved products, the first list of approved products divided into a plurality of promotions;”
transmit generated coupon data to a retail server; wherein the generated coupon data comprises approved products list data and medically tailored meals data MTM  data wherein the retail server is coupled to a plurality of retail terminals configured to process purchases of products subject to a promotion (Nordstrand [0026]) See at least “Step 220 is shown on the right side of FIG. 2, as are steps 222-230 and steps 260-262, which indicates that in one embodiment these steps take place on the retail store system 130.” See also “In the preferred embodiment, the terminal 140 reads both a user identifier and a program identifier from the card 144. The program identifier is read at step 222, and is used to identify at step 224 those products on the APL received by the retail store system 130 that are applicable to the program of which the user is a member.” Lastly, see [0014] “The store controller 150 communicates with each of the terminals 140 within a retail store environment, and may also be responsible for managing external communication such as over network 160.”
a server system comprising an approved product list server communicatively coupled to a promotion analysis server, (Nordstrand [0014]) See “The server system 100 is shown consisting of an approved product list (or "APL") server 110 and a promotion analysis server 120, each of which may take the form of one or more computer systems.…”
the promotion analysis server communicatively coupled with an automated clearing house ("ACH") network (Nordstrand [0016][0048]); Se at least “At step 568, the server system 100 provides a credit for a retailer account equal to the provided discounts. This credit could be provided by submitting a request for payment to the retailer account from a promotion sponsor account managed by the system 10 through the ACH network 122.”
wherein the approved product list server and the promotion analysis server are each coupled with a database configured to store user data (Nordstrand [Figure 6]);
the approved product list server configured to develop and transmit a list of approved products and medically tailored meals ("MTM") data managed by the server system (Nordstrand [0015]); See “the APL server 110 is responsible for developing a list of approved products for which promotions are managed by the server system 100. This list is preferably created with help of a database 115. The approved product list (APL) is then transmitted to the retail store system 130 over the network 160 and saved as APL 152”
the server system configured to communicate with a retail store system comprising a store controller and the plurality of retail terminals wherein the retail terminals comprise a point of sale system that process items provided for purchase by a consumer; the store controller configured to communicate with each of the retail terminals and manage at least one external communication; (Nordstrand [0014]); See at least “The store controller 150 communicates with each of the terminals 140 within a retail store environment and may also be responsible for managing external communication such as over network 160.
wherein the retail store system utilizes a user card comprising an identifier  to determine relevant 2Application No. 17/039,820Docket No.: 032128.0013P Amendment dated August 3, 2022 Reply to Office Action of May 3, 2022 products for the consumer using the card; and if at least one combination of items purchased qualify as a MTM based on the MTM data; wherein the products presented for purchase are compared against a portion of the MTM data to create a filtered list of products that are eligible for one or more discounts; wherein the filtered list and the user identifier is communicated to the promotion analysis server by the retail store system for verification and metric data storage and wherein both credit and debit transactions take place over the ACH network accessed by the server system (Nordstrand [0014][0015][0026]) See at least “In the system 10, the APL server 110 is responsible for developing a list of approved products for which promotions are managed by the server system 100. This list is preferably created with help of a database 115. The approved product list (APL) is then transmitted to the retail store system 130 over the network 160 and saved as APL 152. A user presents their selected products 142 for purchase at the terminal, and also presents a user card 144. Based on an identifier on the user card 144, the retail store system 130 (in either the terminal 140 or the store controller 150) determines which  products in the APL 152 are relevant for the consumer presenting the card 144. The products 142 presented for purchase are then compared against this portion of the APL 152 to create a filtered list of products being purchased that are potentially eligible for discounts. This list is then sent by the retail store system 130 along with a user identifier (such as a card ID found on the user card 144) to the promotion analysis server 120.” See also [0016] “If benefits remain for the products purchased 142, the promotional analysis server will calculate the available discounts and update the available benefits in the database 115. The calculated discounts are then transmitted  over the network 160 to the retail store system 130, where they are then applied to the purchase price of the products.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrand (2014/0229256) in view of Doak (2013/0290088).

Claim 4
Nordstrand discloses the limitations above, but does not explicitly disclose: 
wherein checking the purchases against the medically tailored meals data comprises accessing data related to the nutritional content of the purchased products (Doak [0017][0018]). See at least “At step 120, the products are rated using a rating scale. For example, the rating scale can be the Nu Val® 1-100 scale developed by Yale Griffin Hospital and TopCo Associates. The rating can be based on a measure of nutrition of the products. For example, salmon fillet, which is high in nutrition, would rate under the Nu Val® scale as 87 points, whereas chocolate chip cookies, which are not very nutritious, would rate as 11 points.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Nordstrand, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to promote healthy items being purchased.

Claim 5
Nordstrand discloses the limitations above, but does not explicitly disclose: 
wherein the retail server provides a discount to at least one of the purchased products if at least a combination of two or more items within the purchased products qualify as a medically tailored meal based on the nutritional content data surpassing a first threshold (Doak [0017]-[0019]). See at least “At step 120, the products are rated using a rating scale. For example, the rating scale can be the Nu Val® 1-100 scale developed by Yale Griffin Hospital and TopCo Associates. The rating can be based on a measure of nutrition of the products. For example, salmon fillet, which is high in nutrition, would rate under the Nu Val® scale as 87 points, whereas chocolate chip cookies, which are not very nutritious, would rate as 11 points.”
Doak does not explicitly disclose that the discount is based on nutritional content data surpassing a first threshold. However, Doak teaches a rating based on a measure of nutrition of the products [0017]. A reward is determined based on the calculated rating. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that rating is based on nutritional content. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a promotions system configured to increase customer purchases, as taught by Nordstrand, the retail server checks purchased products against the approved products list data using nutritional content data, as taught by Doak, to encourage healthy items are being purchased.

Claim 6
Loeb discloses: 
wherein data relating to the purchased product is transmitted to the promotions system server upon completion (Nordstrand [0047]). See “In one embodiment, once the transaction is complete a verification signal is sent to the server system 100 at step 542 to indicate that the transaction is complete and the discounts have been given to the user.”


Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Claim 1 has been amended to reflect that the promotion data is received from an API, and that the retail server is coupled to a plurality of retail terminals configured to process purchases of products subject to a promotion. Furthermore, the claims also recite that the store controller is configured to communicate with each of the retail terminals and manage at least one external communication..

Examiner respectfully disagrees. In combination, the steps disclose a sequence of operations that include storing data, receiving an input (transaction information), retrieving stored data in response to the input (matching items to predetermined items) and displaying the retrieved data (the discount). The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. 

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor does any of the claims amount to an improvement to the function of computing devices configured to applied discounts on predetermined item.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.




Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681